Citation Nr: 0311529	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  99-11 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had recognized active military service in the 
United States Armed Forces in the Far East from December 1941 
to August 1942 and from March 1945 to March 1946.  He was a 
prisoner of war (POW) from April 1942 to August 1942.  The 
veteran died in December 1993, and the appellant is his 
surviving spouse.  

This appeal is originally from a June 1998 rating decision 
from the Manila, Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO) that denied entitlement to service 
connection for the cause of the veteran's death.  In November 
2000, the Board remanded the case for additional development.  
In February 2003, the Director of Compensation and Pension 
Services (Director) declared forfeiture against the 
appellant.  She has not perfected an appeal of the February 
2003 declaration of forfeiture action.  

The issue of entitlement to Dependency and Indemnity 
Compensation (DIC) is not before the Board.  A January 2001 
rating action, which denied entitlement to DIC under the 
provisions of 38 U.S.C. § 1318, became final because the RO 
notified the veteran of the decision by letter dated January 
27, 2001, and a notice of disagreement was not filed within 
the prescribed time period.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2002).  The 
appellant's February 2001 statement also confirmed that she 
had no wish to appeal that issue.  


FINDINGS OF FACT

1.  In February 2003, the Director declared forfeiture 
against the appellant.  

2.  The appellant has not perfected an appeal of the 
Director's February 2003 declaration of forfeiture action.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death has been rendered moot by the 
Director's February 2003 declaration of forfeiture action.  
38 U.S.C.A. § 6103(a) (2002); 38 C.F.R. § 3.901(2002).  

2.  The Board lacks jurisdiction to consider an appeal of the 
Director's February 2003 declaration of forfeiture.  38 
U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.200-20.302 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran died in December 1993, and the appellant is the 
surviving spouse.  A December 1993 death certificate states 
that the immediate cause of death was "uncal herniation," 
the antecedent cause of death was "CVD, hemorrhagic 
stroke," and the underlying cause of death was "HPN."  At 
the time of the veteran's death, service connection was in 
effect for only post-traumatic stress disorder (PTSD).  The 
appellant filed a January 1998 formal application for service 
connection for the cause of the veteran's death, contending 
that at least one of the presumptive POW-related diseases 
caused the veteran's death.  

The June 1998 rating decision denied entitlement to service 
connection for the cause of the veteran's death because the 
claims folder included no nexus opinion relating any of the 
principal or contributory causes of death on the December 
1993 death certificate to service-connected PTSD, the 
veteran's prisoner of war experience, or any other event in 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310, 3.312 (2002).  

In November 2000, the Board took jurisdiction of the appeal 
of the June 1998 denial of entitlement to service connection 
for the cause of the veteran's death and remanded the case 
for a field examination, if warranted, and determination of 
the probative value of affidavits previously filed by the 
appellant.  In February 2001 and April 2001, the appellant 
also filed statements in which she asserted that attached 
January 2001 and April 2001 affidavits from four individuals 
supported her claim.  The appellant stated the names and 
hometowns of the four individuals and asserted that they had 
all witnessed the veteran suffering from malaria, dysentery, 
beriberi, swollen lower extremities, hypertension, PTSD, 
malnutrition, "uncal herniation," pneumonia, and other 
disorders in the POW camp.  

Contrary to the appellant's written assertions, however, a 
March 2001 VA field investigation revealed that the two 
alleged January 2001 affiants had never met the veteran and 
that the signatures on the January 2001 affidavit were 
blatantly forged.  A September 2001 VA field investigation 
revealed that the two April 2001 affiants had signed the 
affidavit but only as a personal favor to the appellant's 
associate, who had rushed them through the signing.  Both 
stated that they had not been allowed the time to read and 
understand what they were signing.  Both told the VA 
investigator that they had not seen the veteran or the other 
April 2001 affiant in a POW camp.  The VA field 
investigations revealed that the January 2001 and April 2001 
affidavits were false and fraudulent.  

The RO's March 2002 and May 2002 letters informed the 
appellant that the VA knew that she had filed false and 
fraudulent evidence and that her case was being considered 
for forfeiture.  Whoever knowingly makes or causes to be made 
or conspires, combines, aids, or assists in, agrees to, 
arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper, concerning any 
claim for benefits under any of the laws administered by the 
VA shall forfeit all rights, claims, and benefits under all 
laws administered by the VA.  38 U.S.C.A. § 6103(a); 
38 C.F.R. § 3.901.  


In February 2003, the Director declared forfeiture against 
the appellant.  The appellant is presumed to have received 
the February 2003 declaration of forfeiture action because it 
was not returned in the mail.  The law requires only that the 
VA mail a notice; it then presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary."  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  The appellant has not perfected an appeal of the 
February 2003 declaration of forfeiture.  

As a result, the appeal of the original issue has been 
rendered moot and the Board now lacks jurisdiction to 
adjudicate the remaining issue.  The appeal of the June 1998 
denial of entitlement to service connection for the cause of 
the veteran's death has been rendered moot by the Director's 
February 2003 declaration of forfeiture, which supersedes the 
cause of death issue.  The forfeiture issue, itself, is not 
yet before the Board because the appellant has not perfected 
an appeal of the Director's February 2003 declaration of 
forfeiture.  Nor has she submitted evidence to support 
revocation of the Director's February 2003 declaration of 
forfeiture against her, which she would need to do if she 
chose to appeal the February 2003 declaration of forfeiture.  
See 38 U.S.C.A. § 6103(a); 38 C.F.R. § 20.200-20.302 (2002).  
The Board's only available course is to dismiss the current 
appeal without prejudice.  See 38 U.S.C.A. § 7105(d)(5).  


ORDER

The appeal is dismissed without prejudice.  


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

